DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s response and amendments received November 12, 2020 are acknowledged.

Claims 4 and 10-19 have been canceled.
Claims 1, 3, 6-9 have been amended.
Claims 20-35 have been added.
Claims 1-3, 5-9, and 20-35 are pending in the instant application.
 
Newly presented claims 21, 22, 24, 25, 34, and 35 are withdrawn, and claim 5 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2020.


Claims 1-3, 6-9, 20, 23, and 26-33 are under examination as they read upon the administration of midostaurin to promote -globulin synthesis.  


Information Disclosure Statement
The listing of references in the specification on pages 43-44 as filed is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The amendment filed November 12, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended two paragraphs to contain the term “Beta-like globins” as well as a definition for this term as part of the amendment to paragraph [0002].  This definition of what a “beta-like globin” appears to go beyond what was disclosed in the specification as originally filed, and the introduction of this term as indicated by applicant has changes the meaning and interpretation of applicant’s amended paragraphs.  As such, applicant’s attempt to add this term, as well as provide a definition for this term, post-filing constitutes introducing new matter into the disclosure of the instant specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Additionally, applicant has added claims such as 24, 25, 34 and 35 which recite biological sequences not identified by SEQ ID number and which do not appear to be part of the sequence listing as originally filed.  Applicant is reminded that as per the requirements of applications which contain sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821-1.825, an appropriate SEQ ID NO: is required for each disclosed sequence.  While claims 24, 25, 34, and 35 are presently withdrawn as pertaining to a non-elected species (and thus have not been examined under any statute), applicant is reminded of the prohibition concerning the introduction of new matter into both the specification and the claims, especially as the sequences in question do not appear to be part of the disclosure as originally filed as evidenced by their exclusion from the sequence listing.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 23, 26-28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As amended on November 12, 2020, applicant has claimed methods of “promoting gamma-globin synthesis” and “treating beta-globinopathies” 
by “contacting a cell”, in vivo or in vitro, with an inhibitor of RIOK3, wherein said inhibitors are recited as part of a large and structurally diverse Markush group.  Such administrations (when practiced in vivo at least) are recited as being therapeutically useful in treating disorders including sickle cell disease and beta-thalassemia.  No in vivo administration data is disclosed (example 2 is prophetic) and the disclosed in vitro data of example 1 indicates that when human CD34+ hematopoietic stem cells were exposed to a RIOK3-specific shRNA, fetal gamma hemoglobin genes were upregulated in their expression (see example 1, most particularly paragraphs [0124] and [0127]).  It should also be stated that paragraph [0125] spanning pages 40-41 of the specification makes it clear that alleged inhibitors shown in figure 10, including midostaurin, have not yet been tested to see if they are actually capable of inducing fetal hemoglobin expression above a therapeutic threshold which would allow for their use in treating betas-globinopathies such as SCD and -thalassemia.  Thus there does not appear to be any actual data disclosed in the instant specification confirming that midostaurin increases fetal hemoglobins.  
Paragraph [0002] of the instant specification explicitly states:
Beta-globin (also referred to as -globin, HBB, hemoglobin beta subunit or beta chain) is a globin protein, which along with alpha globin (HBA) makes up the most common form of hemoglobin in adult humans. Disorders of adult beta-globin synthesis, or beta-globinopathies, are the most common monogenic disorders in the world. Two best-known examples include sickle cell disease and beta-thalassemia.
The art has long sought to increase the expression of fetal hemoglobin subunits to act as a substitute for the defective primary amino acid sequences present in beta-globin/HBB which give rise to sickle cell disease (SCD) and beta-thalassemia as can be seen in for example US 2007/0042937 and WO2012/010321 (see entire documents as well as paragraph [0003] of the instant specification.  Indeed, dependent claims 23 and 30 explicitly assert that the instant claimed methods are effective in treating SCD and -thalassemia.  It is also generally accepted that when performing in vivo administration methods, other than selecting the patient population and the drug to be administered an artisan has no control over what happens once the drug enters the patient’s body.  
Thus, while artisans would be intrigued by applicant’s hypothesis that midostaurin might be able to increase polypeptide expression from the fetal gamma globin genes, and would know that the art recognizes that increased expression of fetal gamma-globin is useful in treating SCD and -thalassemia, artisans would not reasonably expect the reagents recited in the instant claims to have such functional effects absent data demonstrating such effects, and indeed applicant acknowledged the need for additional testing to validate that the proposed drugs have the requisite activities in paragraph [0125].  It should be noted that as part of the response received November 12, 2020 applicant has provided in vitro data indicating that cells contacted with midostaurin are capable of increasing their expression of fetal hemoglobin genes (see most particularly page 11 of said response).  However, it is not clear how such data can be extrapolated to other reagents presently recited in the claims.  The specification indicates that midostaurin is a species within the large genus of formula I which comprise eight undefined R groups, two of which appear to be repeatable an indefinite number of times.  Thus the size of the genus of formula I is large and it is not clear based upon the present data how much midostaurin can or cannot be changed and still have the needed biological activities.  Additionally, the Markush groups of the 
Thus in view of the breadth of the instant claims, the guidance, direction, and working examples of the instant specification, and the teachings of the prior art, artisans would not reasonably be able to practice the full breadth of applicant’s inventions as presently claimed without first conducting additional unpredictable trial and error basic research and experimentation.      

Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive.  Applicant argues that the claims have been narrowed to better reflect the disclosed invention and provides data indicating that midostaurin increases expression of gamma-globins in CD34+ cells in vitro.  
These arguments have been considered and are not fully persuasive.  As acknowledged in the instant specification by applicant, the prior art does not teach the genera of molecules presently recited in the instant independent claims as being inhibitors of RIOK3, or that there is any link between RIOK3 and hemoglobin synthesis.  While the disclosed data is reasonably persuasive concerning administration of midostaurin, it is not clear why/how midostaurin acts as an inhibitor of RIOK3 and thus it is not clear that all of the other recited reagents will act similarly as it does not appear to be known what part of midostaurin is needed to observe the result disclosed in applicant’s response and thus it is not clear that all the other members of the genus of formula I will necessarily have the same biological activity.  Many of the other reagents recited in the independent claims reasonably work via mechanistically distinct pathways from midostaurin, it does not appear reasonable that such things that look and 


Claims 1-3, 6-9, 23, 26-28, and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed methods of “contacting a cell” or administering to a patient an “inhibitor of RIOK3” for the purposes of promoting gamma-globin synthesis (claim 1 and those dependent therefrom) or treating a beta globinopathy (claim 26 and those dependent therefrom).  Beta-globin is perhaps better known as the beta subunit of hemoglobin while gamma globin is a fetal form of hemoglobin.  It is reasonably accepted that fetal hemoglobins can substitute for defective adult hemoglobins if ways to express the appropriate polypeptide sequences are developed.  It should also be noted that the instant application appears to teach that applicant was the first to identify a link between RIOK3 and beta-globin synthesis as set forth in paragraph [0053] on page 14.  As presently recited, the independent claims (i.e. claims 1 and 26) list a multitude of structurally unrelated things which applicant indicates are “inhibitors of RIOK3” with dependent claims 20 and 29 being limited to the species of midostaurin.  While the claims have been amended to recite multiple broad genera, it should be pointed out that the specification discloses these inhibitors as being structurally unrelated.  Indeed, paragraph [0082] on page 28 of the specification teaches:
Inhibitors of RIOK3 expression or activity can be of virtually any chemical and structural nature: they may be polypeptides, polynucleotides, and small molecules. As long as they possess confirmed inhibitory effect against RIOK3 as a downstream signal transduction mediator of POGZ, such inhibitors may be useful for promoting beta-globin synthesis and therefore useful for treating beta-globinopathies.

To support such breadth, applicant has disclosed working example 1 wherein a shRNA specific to disrupt RIOK3 expression in CD34+ human hematopoietic stem cells appears to cause an increase in the expression of fetal gamma globin (i.e. HBG1 and HBG2, see particularly paragraph [0127]).  Importantly paragraph [0125] teaches that the reagents disclosed in figure 10, including midostaurin, have not yet been demonstrated to induce fetal hemoglobin expression, although applicant has provided data as part of the November 12, 2020 response which appears to indicate that midostaurin does actually have the functional property of increasing the expression of fetal hemoglobin.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Additionally, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Further, recent court guidance indicates that claiming binding molecules based upon their functional properties as compared to what they actually are (i.e. their primary amino acid sequence/structure) are highly problematic as can be seen in as can be seen in cases such as AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi (Fed Cir, 2017-1480. 10/5/2017).
In the instant case, based upon the evidence supplied by applicant as part of the November 12, 2020 response it does appear that the species of midostaurin has the functional properties recited in the claimed methods, specifically it appears to inhibit RIOK3 and promote gamma globin synthesis.  As has been discussed above, a link between RIOK3 and fetal hemoglobin synthesis does not appear to have been known in the prior art, a fact acknowledged by applicant in paragraph [0053] of the instant University of Rochester, possession of a screening assay that could be used to look for things that increase expression of fetal hemoglobins in erythroid lineage cells does not convey possession of all the reagents that theoretically could be identified AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  
Therefore, it appears that the broad genus of “inhibitors of RIOK3” required to practice the instant claimed methods lacks adequate written description because there does not appear to be sufficient correlation between the structure of said “inhibitor” and the function of “promoting gamma-globin synthesis”.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of methods at the time the instant application was filed.

Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. Applicant argues that the independent claims have been amended to include structural elements which applicant assert have the requisite functional properties.
This argument has been considered but is only partially persuasive.  Based upon evidence supplied as part of the November 12, 2020 response it reasonably appears that the structure of midostaurin is correlated with the recited functional properties.  However, as discussed above it does not appear reasonable that such data can be extrapolated to all members of the diverse genera presently recited in the independent claims, as data to support such extrapolation is not present in the specification and the needed correlation between structure and function is not taught in the prior art.  As such while claims limited to midostaurin administration are not part of the instant rejection there is still insufficient correlation between structure and function for the breadth of reagents applicant seeks to administer as part of the presently claimed methods. .



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received November 12, 2020.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutre (US 2007/0299049).
Coutre discloses administration of midostaurin to human to treat a wide variety of conditions including allergy, multiple sclerosis, anemia and thrombocytopenia (see entire document, particularly the abstract, claims, paragraphs [0218-0227], and example 6).  Such administrations are disclosed as taking place via a variety of different routes, 
It is noted that Coutre does not disclose that midostaurin a) is an inhibitor of RIOK3 and b) that RIOK3 inhibitors promote gamma-globin synthesis.  However, the active method step of the instant claims is simply administering midostaurin to a patient, with the independent claim reciting the even broader concept of “contacting”.  As discussed above, Coutre discloses administering midostaurin to human patients (see most particularly working example 6).  Applicant is reminded that the courts have long ruled "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Given that the same product (midostaurin) was given to the same patient population (any human, see claim 2), any and all outcomes of such an administration, such as treating anemia or promoting beta-globin synthesis are inherent properties of such an administration.  Notably, claims such as 9 and 26 (which are not part of the instant rejection) clearly identifies the patient population upon whom the claimed administration method takes place unlike the situation in claim 1 wherein “promoting gamma-globulin synthesis” is a statement of intended results for the recited active administration step which does not reasonably limit (excepting claim 9 which depends from 1) the patient population upon whom the claimed method is practiced.  The courts have long ruled that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  While the instant claimed inventions are products and not methods, the logic is still sound that discovering that midostaurin is an RIOK3 inhibitor is simply an expanded scientific explanation for why the methods of administering midostaurin to humans disclosed in the prior art work.  
.
 
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. Applicant appears to argue that because the intended result of “promoting gamma-globulin synthesis in an erythroid cell” is not disclosed the instant claims cannot be anticipated.
This argument has been considered and is not persuasive.  As set forth in the rejection, applicant has claimed a method of administering midostaurin.  Independent claim 1 does not limit the patient population to any particular disease (and indeed claim 1 is broad enough that it does not even require administration to a human patient as this concept appears in dependent claims) nor does it recite any specific dose or time interval for administration. As such, the recitation of “promoting gamma-globulin synthesis in an erythroid cell” is simply an indication of what applicant believes will happen upon administration.  Such a recitation does not limit the patient population upon whom the method is practiced as evidenced by dependent claim 9 which clearly does set forth a specific patient group.  Given that dependent claims are always of narrower scope than those from which they depend it is clear that there is no limit upon whom the administration method of claim 1 is practiced.  As detailed in the rejection, Coutre discloses administration of midostaurin to many human patient population by a variety of routes such as solutions delivered intravenously.  Given that the prior art discloses administering the same drug to a narrower patient population by the same route and physical form, any and all outcomes of such an administration, including “promoting gamma-globulin synthesis in an erythroid cell” are inherent outcomes as discussed in the rejection.  The rejection is maintained.


Claims 20 and 29 are objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.

No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644